Title: From Thomas Jefferson to Richard Price, 11 July 1788
From: Jefferson, Thomas
To: Price, Richard


          
            
              Dear Sir
            
            Paris July 11. 1788.
          
          It is rendering mutual service to men of virtue and understanding to make them acquainted with one another. I need no other apology for presenting to your notice the bearer hereof Mr. Barlow. I know you were among the first who read the Visions of Columbus, while yet in Manuscript: and think the sentiments I heard you express of that poem, will induce you to be pleased with the acquaintance of their author. He comes to pass a few days only at London, merely to know something of it. As I have little acquaintance there, I cannot do better for him than to ask you to be so good as to make him known to such persons as his turn, and his time, might render desireable to him.
          I thank you, my dear Sir, for the volume you were so kind as to send me some time ago. Every thing you write is precious, and  this volume is on the most precious of all our concerns. We may well admit morality to be the child of the understanding rather than of the senses, when we observe that it becomes dearer to us as the latter weaken, and as the former grows stronger by time and experience till the hour arrives in which all other objects lose all their value. That that hour may be distant with you, my friend, and that the intermediate space may be filled with health and happiness is the sincere prayer of him who is with sentiments great respect and friendship Dr Sir your most obedient humble servant,
          
            
              Th Jefferson
            
          
        